MEMORANDUM***
Edgar Numrich appeals pro se the district court’s judgment dismissing his Federal Torts Claim Act action for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Orsay v. U.S. Dep’t of Justice, 289 F.3d 1125, 1128 (9th Cir.2002), and we affirm.
Numrich’s first amended complaint alleged that the Postal Service entered into a contract with his former spouse to build a post office. During an ensuing contract dispute with Numrich’s former spouse, the Postal Service made misrepresentations and took other actions that interfered with Numrich’s rights under a separate contract he had with his former spouse to act as a real estate investment advisor. The district court properly dismissed Numrich’s action because Numrich failed to show an explicit waiver of sovereign immunity. See 28 U.S.C. 2680(h) (preserving sovereign immunity for actions arising out of interference with contractual rights); Dorking Genetics v. United States, 76 F.3d 1261, 1264 (2d Cir.1996); Mt. Homes, Inc. v. United States, 912 F.2d 352, 356 (9th Cir.1990) (holding that court looks beyond plaintiffs characterization to the underlying conduct in determining whether section 2680(h) applies).
Numrich’s remaining contentions lack merit.
, , . Appellee s motion tor judicial notice is granted.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.